Citation Nr: 1735937	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 2002 to December 2002 and from September 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for residuals of a right knee injury.  The Veteran filed a timely Substantive Appeal 
(VA Form 9) in October 2012.

In March 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2014, the Board remanded the claim for further development.


FINDING OF FACT

In an April 2017 Motion to Dismiss Appeal, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that she wished to withdraw the issue of entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition, in her October 2012 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b)(1).

In an April 2017 Motion to Dismiss Appeal, prior to the promulgation of a decision in this case, the Veteran's representative expressly requested withdrawal of the issue of entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition.  Specifically, the representative noted that the rating decision issued in September 2015 established service connection for right knee patellofemoral pain syndrome rated at 10 percent, right ankle synovitis rated at 10 percent, right foot tenosynovitis rated at 10 percent, and right hip trochanteric pain syndrome rated at 10 percent, effective January 27, 2010.  It was acknowledged that this action represented a total grant of the benefits sought on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of entitlement to service connection for residuals of a right knee injury with secondary right hip, foot, and ankle condition, is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


